Citation Nr: 0506108	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking to establish veteran status and basic 
eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Rodolfo M. Soriano, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The claimant/appellant alleges active military service during 
WWII.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 determination by the 
Manila Regional Office (RO).  The case was before the Board 
in February 2004, when it was remanded to provide the 
appellant notification, including of the revised definition 
of "new and material evidence."  


FINDINGS OF FACT

1.  An unappealed September 1999 decision by the Board denied 
the appellant basic eligibility for VA benefits based on a 
finding that he was not shown to be a veteran.  

2.  Evidence received since the September 1999 Board decision 
duplicates or is cumulative to evidence then of record, and 
does not raise a reasonable possibility of substantiating the 
claim. 


CONCLUSION OF LAW

Evidence received since the September 1999 Board decision 
denying the appellant basic eligibility for VA benefits is 
not new and material, and the claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law. Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA provides, among other things, for notice and assistance 
to claimants under certain circumstances, and the duty to 
notify includes the duty to advise what evidence, if any, the 
claimant is responsible for submitting to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that applicable mandates of the VCAA and 
implementing regulations are substantially met. The July 2002 
rating decision generally described the type of evidence 
necessary to reopen the claim (evidence that would provide a 
reasonable factual basis upon which to reconsider entitlement 
to VA benefits or to request a reverification of alleged 
military service).  An October 2002 letter explained the 
claimant's options for post decision review and the actions 
that VA would take to fulfill this review.  A December 2002 
statement of the case (SOC), notified him of the evidence 
considered, evidence necessary to substantiate his claim, the 
pertinent laws and regulations, and the legal basis for the 
RO's decision.  The February 2004 Board remand directed the 
RO to notify the appellant of the VCAA and to advise him of 
the revised definition of new and material evidence.  A July 
2004 supplemental SOC fulfilled this notification obligation.  
The appellant is not prejudiced by any notice timing defect.  
After the notification, he was provided the opportunity to 
respond/supplement the record, and the RO readjudicated the 
petition to reopen; an August 2004 supplemental SOC notified 
him that the RO had reviewed the additional evidence 
submitted and upheld the denial of reopening.  As he has been 
generally apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA will secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record includes an official certification of service, and 
the official response to a request for recertification.  
Service department certifications of service are binding on 
VA, and no further development by VA is mandated, as will be 
further explained below.  VA's duty to assist is met.  The 
claimant is not prejudiced by the Board considering his 
appeal at this point.




II.  Evidentiary Background

In September 1999 the Board determined that the appellant was 
not a veteran, and consequently was not eligible for VA 
benefits.  This decision was based on an April 1998 Service 
Department certification that he had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces 
and a March 1999 Service Department recertification 
indicating that no change was warranted in the prior (April 
1998) certification (based on different spellings of 
appellant's name).  Appellant did not appeal this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Hence, it became final and is the last prior final 
denial of the claim seeking eligibility for VA benefits. 

The evidence of record at the time of the September 1999 
determination included the April 1998 and March 1999 Service 
Department certifications, argument and testimony from 
appellant's June 1998 personal hearing, affidavits, joint 
affidavits and Philippine Army documents showing Philippine 
army service, including an August 1943 extract of Special 
Order and a Letter of Service to the Commanding Officer, 
Company C, 4th (Rainbow) Battalion dated in February 1945.  

Evidence received subsequent to the September 1999 decision 
includes:

Additional affidavits from appellant and fellow Philippine 
servicemen indicating that he served as a guerilla in the 
Philippine Army during World War II.

A list of names of servicemen appellant served with during 
World War II.

Philippine Army certifications showing that appellant served 
in the Philippine Army in World War II as a guerilla.

Certifications, a letter granting benefits and copies of 
benefit checks from the Philippine Veterans Administration 
showing that appellant is a veteran of the Philippine army 
and receives Philippine Army veterans' benefits.  

III.  Analysis

As was noted, the appellant did not appeal the September 1999 
Board decision denying him veteran status, and that decision 
became final.  38 U.S.C.A. § 7104.  It is the last final 
decision in this matter, and may not be reviewed/reversed 
based on the evidence then of record.  However, "if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.  

The regulation defining new and material evidence (38 C.F.R. 
§ 3.156(a)) has been amended.  The revised 38 C.F.R. § 
3.156(a) applies to claims to reopen received on or after 
August 29, 2001.  Because the instant request to reopen was 
received in November 2001, the revised definition applies.  
"New" evidence means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material evidence has been 
presented or secured.  See 38 U.S.C.A. § 5103A.  Evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

A determination as to whether evidence is new is separate 
from a determination as to whether evidence is material.  
Vargas-Gonzales v. West 12 Vet. App. 321 (1999). Evidence 
that is cumulative of previously presented evidence is not 
new.  Id.  If the Board determines that the evidence is not 
new, that should end the analysis as to whether the evidence 
is "new and material."  It is not necessary to proceed to a 
determination whether the evidence is material.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service department certifications of service are binding on 
VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 
3.203.

In the circumstances of this case (the Service Department has 
certified, and recertified, the appellant's nonservice, based 
on his reported unit and various name spellings), for 
evidence to be new, (because Service Department 
certifications of service are binding) it would have to 
include information not previously of record that would 
provide a factual basis for seeking Service Department 
certification of service different from the previous bases 
for certification.  The evidence received subsequent to the 
September 1999 Board decision consists of additional 
affidavits from appellant and other Philippine army 
personnel, Philippine army documents showing his guerilla 
service, Philippine Veterans Affairs documents and copies of 
Philippine veterans' benefits checks.  The pertinent evidence 
provided by these documents/submissions is either cumulative 
to/or duplicates evidence previously of record.  The service 
Department has already provided a certification of service 
based on the service units and appellant's name spelling(s) 
provided.  None of the additional evidence received provides 
any new information that would be a basis for conducting 
another Service Department search for service verification.  
It does not include a different identification for the 
appellant or his alleged unit of World War II recognized 
military service.  Statements from additional persons 
providing information that was previously considered, and 
additional Philippine Army or Philippine Veterans Affairs 
documents certifying that the appellant is recognized as a 
veteran by them, are clearly evidence that is cumulative in 
nature.  Such evidence is not new.  See Vargas-Gonzales, 
supra.  Since the evidence is not new, it clearly cannot be 
"new and material", and there is no need to proceed to an 
analysis of whether the evidence is material.  Id.

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

The appeal to reopen a claim seeking to establish veteran 
status and basic eligibility for VA benefits is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


